Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 1 of 13 Page ID #:1




1    BRANDON M. TESSER (SBN 168476)
           (brandon@tessergrossman.com)
2    ROBERT PAREDES (SBN 255329)
           (robert@tessergrossman.com)
3    TESSER | GROSSMAN LLP
     11990 San Vicente Boulevard, Suite 300 Los
4    Angeles, California 90049
     Telephone: (310) 207-4558
5    Fax: (424) 256-2689
6    COOPER KNOWLTON
           (cooper@bfklawoffice.com)
7    BERGSTEIN FLYNN & KNOWLTON PLLC
     142 W. 57th Street, Suite 4a
8    New York, NY 10019
     Telephone: (212) 803-9026
9
     [Pro Hac Vice Application pending]
10

11   JOSEPH DIEUVIL
           joseph@hoskinsdieuvil.com
12   HOSKINS DIEUVIL P.C.
     228 Park Ave. S., Suite #97837
13   New York, NY, 10003
     Telephone: (646) 801-7084
14   Fax: (646) 517-8412
15
     [Pro Hac Vice Application pending]
16
     Attorneys for Plaintiff
17   SETH GORDON
18                      UNITED STATES DISTRICT COURT
19                    CENTRAL DISTRICT OF CALIFORNIA
20
     SETH GORDON, an individual            ) Case No.: 2:21-cv-4986
21                                         )
                  Plaintiff,               ) COMPLAINT FOR
22                                         )
           vs.                             )   1. DIRECT COPYRIGHT
23                                         )       INFRINGEMENT;
     CREATE MUSIC GROUP, INC., a           )   2.  VICARIOUS COPYRIGHT
24   Delaware Corporation; and             )       INFRINGEMENT;
     TENTHOUSAND PROJECTS, LLC, a )
25   California limited liability company; )
     and DOES 1 through 20, inclusive      ) JURY DEMAND
26                Defendants.              )
27

28
                                     COMPLAINT
                                        -1-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 2 of 13 Page ID #:2




1          Plaintiff SETH GORDON (“Plaintiff”), alleges as follows:
2                                  NATURE OF ACTION

3          1.     This is a civil action seeking damages and injunctive relief under
4    the Copyright Act of 1976, 17 U.S.C. § 101 et seq., arising out of Defendants’
5    extensive unauthorized for-profit use and exploitation of Plaintiff’s original
6    musical composition, registered as the “Yung Gordon Intro” (or the “Drop”),
7    that was created by and is wholly owned by the Plaintiff. Daniel Hernandez
8    (p/k/a “Tekashi 6ix9ine”) incorporated the Drop, in its entirety, in his
9    blockbuster song Stoopid (the “Song”). Stoopid is included on Tekashi
10   6ix9ine’s debut studio album Dummy Boy (the “Album”). The Song and
11   Album were recorded, manufactured, released, promoted and/or distributed by
12   Defendants who also have an ownership interest in the copyright to the Song.
13   Stoopid peaked at number 25 on the US Billboard Hot 100 and was certified
14   platinum by the RIAA. Plaintiff is separately pursuing his claims against
15   Tekashi 6ix9ine and various related parties in the Eastern District of New York.
16   In this lawsuit, Plaintiff is suing the music publisher and record label that
17   released Stoopid, after those entities claimed the court in the Eastern District
18   lacked jurisdiction over them.
19                                            I
20                                    JURISDICTION
21         2.     This court has subject matter jurisdiction over this action because it
22   arises under the laws of the United States, 28 U.S.C. § 1331, more particularly,
23   because it arises under an Act of Congress relating to copyrights, 28 U.S.C. §
24   1338, namely, the Copyright Act of 1976, as amended, 17 U.S.C. § 101 et seq.
25   ///
26   ///
27

28
                                         COMPLAINT
                                            -2-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 3 of 13 Page ID #:3




1                                             II
2                                          VENUE
3          3.      Venue is proper in this district pursuant to 28 U.S.C. § 1400(a), in
4    that all of the defendants, or their agents, reside or may be found in the district.
5          4.      Venue is also proper in this district pursuant to 28 U.S.C. §
6    1391(b) in that either: (1) one or more defendants reside in this district, and all
7    defendants reside in this state; (2) a substantial part of the events or omissions
8    giving rise to the claim occurred in this district; or (3) at least one defendant
9    resides in this district, if there is no district in which the action may otherwise
10   be brought.
11                                            III
12                                        PARTIES
13         5.      Plaintiff, SETH GORDON (p/k/a “Yung Gordon”) is a citizen and
14   resident of Florida. Yung Gordon has been heralded as “leading a new
15   generation of new Miami party rap,” in the Miami New Times, and has
16   thousands of monthly listeners on Spotify, a major streaming platform for
17   music.
18         6.      Defendant CREATE MUSIC GROUP, INC. (“Create Music”) is a
19   Delaware Corporation with its principal place of business in Los Angeles,
20   California. Create Music is a music distribution and publishing company. The
21   company was founded in 2015 by Jonathan Strauss and Alexandre Williams
22   and specializes in forensic digital royalty collection – especially on
23   YouTube.com. On information and belief, Create Music has an ownership
24   interest in the publishing rights to Stoopid and was also involved in the release,
25   manufacturing, promotion and/or distribution the Song and the Album, and that
26

27

28
                                         COMPLAINT
                                            -3-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 4 of 13 Page ID #:4




1    such involvement included making the song available on various streaming
2    services.
3          7.     Defendant TENTHOUSAND PROJECTS, LLC (“10K Projects”)
4    is a California limited liability company with its principal place of business in
5    Los Angeles, California. 10K Projects is an independent record label. 10k
6    Projects has an ongoing contractual business relationship with Tekashi 6ix9ine
7    who it first signed in 2017. On information and belief, 10K Projects was
8    involved in the recording, release, manufacturing, promotion and/or distribution
9    of Stoopid and Dummy Boy as Tekashi 6ix9ine’s record label, and that such
10   involvement included making the song available on various streaming services.
11         8.     All of the aforementioned Defendants, and Doe defendants, when
12   referred to collectively herein, shall be referred to as “Defendants.”
13         9.     All Defendants are joined pursuant to Fed. R. Civ. P. 20(a)(2).
14         10.    Plaintiff is ignorant of the true names and capacities of the
15   Defendants sued herein as Does 1-20, inclusive, and therefore sues these
16   Defendants by such fictitious names. Plaintiff will amend this Complaint to
17   allege the true names and capacities when ascertained. Plaintiff is informed and
18   believes, and on that basis alleges, that each of the fictitiously-named
19   Defendants is responsible in some manner or capacity for the wrongful conduct
20   alleged herein, and that Plaintiff’s loss as alleged herein was proximately and/or
21   directly caused by such Defendants’ acts.
22                                           IV
23                            FACTUAL ALLEGATIONS
24                     The Creation of the “Yung Gordon Intro”
25         11.    On or about September 5th, 2016, Plaintiff was contacted by Take
26   Money Promotions (“Take Money”) via Instagram direct message. Take Money
27

28
                                         COMPLAINT
                                            -4-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 5 of 13 Page ID #:5




1    said that it was looking for “radio drops” to be used in its programming. A
2    “radio drop” is a short music clip that is played on the radio. Often artists record
3    drops for radio shows to promote their affiliation with a radio station or
4    promoter.
5          12.    Plaintiff, who had previously provided drops to Take Money,
6    replied “got you fam what’s your email.” Soon thereafter Take Money replied:
7    “takemoneypromo954@gmail.com. . . we helping each other. I got your drops
8    on a lot of tracks. They know the boy yung Gordon.”
9          13.    On or about November 15, 2016 Plaintiff wrote and performed a
10   drop, with the following lyrics: “Y'all already know, it be the boy Yung Gordon
11   / You rockin' with Take Money Promotions / Ay Take Money Promotions /
12   Give 'em that new sh-t, no fool sh-t/ Oh Yeah, let's go.” (hereinafter referred to
13   as the “Drop”). The Drop is approximately nine seconds in length.
14         14.    The Drop is characterized by an original use of language, voice,
15   lyrics, and intonation, especially Plaintiff’s characteristic “let’s go” signoff.
16         15.    On or about November 15, 2016 Plaintiff emailed the Drop to Take
17   Money at the takemoneypromo954@gmail.com address, with the subject line
18   “yung gordon drop” attaching the audio file “tmp drop.mp3.”
19                    DEFENDANTS’ INFRINGING ACTIVITY
20         16.    On information and belief, Take Money has/had a relationship with
21   Defendant Tekashi 6ix9ine, and at some point, after Plaintiff shared the Drop
22   with Take Money, Take Money shared the Drop with Defendants.
23         17.    On or about October 5, 2018, Defendants released the song
24   Stoopid. Stoopid appeared as a single on all major streaming platforms and was
25   sold as a part of the album Dummy Boy.
26

27

28
                                          COMPLAINT
                                             -5-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 6 of 13 Page ID #:6




1          18.    Stoopid opens with the Drop, written and performed by the
2    Plaintiff. (While the Drop has been removed from the Stoopid track that is
3    currently available on some platforms, upon information and belief, it remains
4    on other versions of Stoopid that are currently streaming or available for sale.
5    Moreover, on at least one recent occasion, Tekashi 6ix9ine has included the
6    Drop in live performances of Stoopid.)
7          19.    The music video for Stoopid was also released on October 5, 2018,
8    the same day as the song, and features Tekashi 6ix9ine driving through a desert
9    landscape in a rainbow-colored Ferrari and riding rollercoasters at a Dubai
10   amusement park. The music video for Stoopid also opens with Tekashi 6ix9ine
11   lip-synching the Drop, written and performed by the Plaintiff. Defendants
12   recorded, created, released, promoted, distributed and/or otherwise benefit
13   financially from the music video for Stoopid.
14         20.    On Tekashi 6ix9ine’s official YouTube page, the lyrics of Stoopid
15   are displayed. The first five lines of these lyrics are the lyrics of the Drop
16   written by the Plaintiff: “Y'all already know, big boy [sic] Yung Gordon / You
17   rockin' with Take Money Promotions / Ay Take Money Promotions / Give 'em
18   that new sh-t, no fool sh-t/ Oh Yeah, let's go.”
19         21.    Plaintiff was never contacted by any of the Defendants prior to the
20   release of the song Stoopid and all of the uses of the Drop are and continue to
21   be unauthorized and used without Plaintiff’s permission or consent.
22         22.    Accordingly, by exploiting Plaintiff’s copyrighted material,
23   Defendants have infringed Plaintiff’s exclusive rights in and to the musical
24   composition of the Drop registered as “Yung Gordon Intro.” with the U.S.
25   Copyright Office (COPYRIGHT NUMBER: SR0000838014).
26   ///
27

28
                                         COMPLAINT
                                            -6-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 7 of 13 Page ID #:7




1                 THE COMMERCIAL SUCCESS OF “STOOPID”
2          23.    Almost immediately after Stoopid was released, the Song achieved
3    a remarkable level of popularity. The Song was certified platinum by the RIAA,
4    representing the equivalent of one million certified sales and peaked at number
5    25 on the U.S. Billboard Hot 100.
6          24.    As of November 2019, Stoopid ranked #48 on the Billboard Chart,
7    #14 Rap Streaming Songs, #15 R&B/Hip-Hop Streaming Song, #23 Hot
8    R&B/Hip Hop Songs, #21 Hot Rap Songs.
9          25.    Stoopid also occupied top 100 positions on over eight other
10   international charts, including in Germany, Australia, Sweden, Switzerland, the
11   UK, and Austria.
12         26.    As of February 4, 2020 the YouTube video for Stoopid had been
13   viewed over 183,967,408 times.
14         27.    There is no dispute that Defendants have profited substantially
15   from their infringing activities, and have collected, and continue to collect, fees
16   and royalties from the sale of the infringing work or any derivatives thereof,
17   and have retained a portion of those fees and royalties without submitting any
18   amount to Plaintiff.
19      DEFENDANTS WILLFUL AND INTENTIONAL INFRINGEMENT
20         28.    Shortly after Defendants released Stoopid and the album Dummy
21   Boy, Plaintiff became aware of the unauthorized use of the Drop and attempted
22   to contact Defendants.
23         29.    Through counsel, Plaintiff reached out to both Create Music and
24   10k Projects. Despite the fact that 10k Projects and Create Music have both
25   publicly claimed to represent Tekashi 6ix9ine, neither company has taken any
26   responsibility for the unauthorized use of Plaintiff’s copyrighted work. (Only
27

28
                                         COMPLAINT
                                            -7-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 8 of 13 Page ID #:8




1    when Plaintiff’s counsel reported the copyright violation to YouTube, resulting
2    in the music video being temporarily removed from the platform, did a
3    representative from Create Music reach out to Plaintiff to ask for the copyright
4    strike to be removed from their account.)
5           30.   Despite the notice to all parties, the Defendants continue to
6    distribute and profit from the unauthorized use of Plaintiff's copyrighted work.
7    The infringement by the Defendants is willful, as evidenced by their continuing
8    infringement and by the fact that none of the Defendants have either sought or
9    obtained a license from the owners of the rights. All conditions precedent to the
10   maintenance and/or establishment of the instant action have been satisfied
11   and/or, otherwise, waived by the Defendants.
12          31.   Accordingly, the foregoing acts of infringement have been willful
13   and intentional, in utter disregard of and with indifference to the rights of
14   Plaintiff.
15                             FIRST CAUSE OF ACTION
16                      DIRECT COPYRIGHT INFRINGMENT
17          32.   Plaintiff repeats and re-alleges each allegation set forth above as if
18   set forth fully herein.
19          33.   Plaintiff is, and at all relevant times has been, the copyright owner
20   under United States copyright law with respect to the musical composition and
21   sound recording of the Drop, registered with the U.S. Copyright Office as the
22   “Yung Gordon Intro” (COPYRIGHT NUMBER: SR0000838014).
23          34.   Among the exclusive rights granted to Plaintiff under the
24   Copyright Act of 1976 are the exclusive rights to perform, reproduce, and
25   distribute the copyrighted materials to the public and to prepare derivative
26   works.
27

28
                                         COMPLAINT
                                            -8-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 9 of 13 Page ID #:9




1          35.    Defendants, without the permission or consent of Plaintiff, have
2    reproduced and distributed Plaintiff’s musical composition and sound recording
3    to the public. Defendants have no license or any other form of permission to
4    use, copy, reproduce, distribute or create derivative works of the “Yung Gordon
5    Intro.” By copying, distributing, synchronizing, creating derivative works,
6    licensing and exploiting the “Yung Gordon Intro,” Defendants have infringed
7    Plaintiff’s exclusive rights in the musical composition and sound recording of
8    the “Yung Gordon Intro.”
9          36.    Defendants’ actions constitute infringement of Plaintiff’s
10   copyrights (including the master copyright and the publishing copyright) and
11   exclusive rights under copyright.
12         37.    Plaintiff is informed and believes that the foregoing acts of
13   infringement have been willful and intentional, in utter disregard of and with
14   indifference to the rights of Plaintiff.
15         38.    Defendants have profited substantially from their infringing
16   activities, have collected, and continue to collect, fees and royalties from the
17   sale of the infringing work or any derivatives thereof, and have retained a
18   portion of those fees and royalties without submitting any amount to Plaintiff.
19         39.    Even after Defendants were specifically notified in writing of their
20   infringement of Plaintiff’s copyright, they failed to take any action (other than
21   removing the Drop from some versions of Stoopid on certain streaming
22   services), and failed to seek consent or permission from Plaintiff for their
23   continued use of the Drop in the Song. Indeed, even after Defendants were
24   sued in United States District Court, they still failed to seek consent or
25   permission from Plaintiff for their continued use of the Drop in the Song.
26

27

28
                                          COMPLAINT
                                             -9-
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 10 of 13 Page ID #:10




 1         40.    As a result of Defendants’ willful infringement of Plaintiffs’
 2   copyrights and exclusive rights under copyright, Plaintiff is entitled to recover
 3   its actual damages and profits attributable to the infringement pursuant to 17
 4   U.S.C. § 504(b), and such other relief as is provided by law. Plaintiff is further
 5   entitled to its attorneys' fees and full costs pursuant to 17 U.S.C. § 505.
 6         41.    The conduct of Defendants is causing and, unless enjoined and
 7   restrained by this Court, will continue to cause Plaintiff great and irreparable
 8   injury that cannot fully be compensated or measured in money. Plaintiff has no
 9   adequate remedy at law.
10         42.    Pursuant to 17 U.S.C. §§ 502 and 503, Plaintiff is entitled to
11   injunctive relief prohibiting Defendants from further infringing Plaintiff’s
12   copyrights, and ordering Defendants to destroy all copies of the infringing work
13   and/or other material made in violation of Plaintiff’s exclusive rights.
14                       SECOND CLAIM FOR RELIEF FOR
15                  VICARIOUS COPYRIGHT INFRINGEMENT
16                               (Against All Defendants)
17         43.    Plaintiff realleges and incorporates herein by reference each and
18   every allegation set forth in Paragraphs 1 through 42, hereinabove, inclusive, as
19   though set forth at length herein.
20         44.    As set forth in detail above, Plaintiff is the copyright owner of the
21   Drop and has the exclusive right to grant licenses for its use and copying in the
22   territory of the United States.
23         45.    Defendants recorded, manufactured, promoted and/or distributed
24   Stoopid, and have an ownership interest in the copyright. On information and
25   belief, Defendants receive a royalty each time Stoopid is streamed over the
26   internet, or purchased.
27

28
                                          COMPLAINT
                                             - 10 -
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 11 of 13 Page ID #:11




 1         46.    As the manufacturers and distributors of Stoopid, Defendants have
 2   control over the use of the Song, and the ability to control and stop the
 3   unauthorized exploitation and performances of the Song.
 4         47.    Thus, Defendants profit from the direct infringement of Plaintiff’s
 5   rights and thereby have engaged in vicarious copyright infringement. Despite
 6   Defendants’ knowledge that they lacked authorization to copy or otherwise
 7   reproduce the Drop and incorporate it into the Song, Defendants knowingly,
 8   willfully and intentionally continued to profit from such use and knowingly
 9   failed to stop it, notwithstanding their right and ability to supervise the
10   infringement in violation of Plaintiff’s rights under Sections 105(4) and 106(5)
11   of the Copyright Act.
12         48.    Defendants’ conduct has been and continues to be intentional,
13   willful and with full knowledge of Plaintiff’s rights in the Drop, and the
14   vicarious infringement thereof.
15         49.    The specific acts of vicarious copyright infringement alleged in
16   this Complaint, as well as Defendants’ entire course of conduct, have caused
17   and are causing Plaintiff significant damage. By continuing to permit the
18   unauthorized reproduction, broadcast and performances of Stoopid, Defendants
19   are engaging in copyright infringement on a continuous and ongoing basis.
20   Unless this Court restrains Defendants from committing further acts of
21   copyright infringement, Plaintiff will suffer irreparable injury for which it has
22   no adequate remedy at law.
23         50.    Pursuant to 17 U.S.C. § 504(b), Plaintiff is entitled to its damages,
24   including Defendants’ profits from infringement, in connection with the Drop
25   as will be proven at trial.
26   ///
27

28
                                         COMPLAINT
                                            - 11 -
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 12 of 13 Page ID #:12




 1                               PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff prays for judgment as follows:
 3         WHEREFORE, with respect to each act of copyright infringement by
 4   Defendants, Plaintiff demands judgment a) preliminarily and permanently
 5   enjoining and restraining Defendants and their agents, officers, servants,
 6   employees, successors and assigns and all others acting in concert or in privity
 7   with Defendants, from directly or indirectly infringing Plaintiff’s rights under
 8   federal or state law in the Drop, including without limitation, reproducing or
 9   distributing the infringing work; b) requiring Defendants to pay Plaintiff’s
10   actual damages and profits attributable to the infringement pursuant to 17
11   U.S.C. Section 504(b) and such further damages as permitted by applicable law;
12   c) requiring Defendants to pay Plaintiff’s reasonable attorneys' fees incurred
13   herein; d) requiring Defendants to pay Plaintiff’s full costs in this action; e) For
14   prejudgment interest at the legal rate; and f) awarding such other relief as this
15   Court deems just and proper.
16

17   DATED: June 18, 2021                    TESSER | GROSSMAN LLP
18

19                                            /s/ Brandon M. Tesser
20                                           BRANDON M. TESSER
                                             Attorneys for Plaintiff
21                                           SETH GORDON
22                                           E-mail: brandon@tessergrossman.com

23

24

25

26

27

28
                                         COMPLAINT
                                            - 12 -
Case 2:21-cv-04986-FLA-JEM Document 1 Filed 06/18/21 Page 13 of 13 Page ID #:13




 1                           DEMAND FOR JURY TRIAL
 2

 3          Plaintiff hereby demands a jury trial on all claims for relief which may be
 4   tried to a jury.
 5

 6   DATED: June 18, 2021                   TESSER | GROSSMAN LLP
 7

 8                                           /s/ Brandon M. Tesser
 9                                          BRANDON M. TESSER
                                            Attorneys for Plaintiff
10                                          SETH GORDON
11                                          E-mail: brandon@tessergrossman.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        COMPLAINT
                                           - 13 -
